Order filed February 6, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00072-CR
                                    ____________

                         RUDOLPH HARDIN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 7
                            Travis County, Texas
                  Trial Court Cause No. C-1-CR-16-402535

                                      ORDER

      The clerk’s record in this appeal was filed January 19, 2018. Our review has
determined that a relevant item has been omitted from the clerk’s record. See Tex.
R. App. P. 34.5(c). The record does not contain the notice of appeal

      The Travis County Clerk is directed to file a supplemental clerk’s record on
or before February 16, 2018, containing the notice of appeal.

      If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM